Van Brunt, P. J.
The record in this case contains no such statement of the facts found by the court as is contemplated by section 1022 of the Code. *275It is evidently intended that the decision of the court shall contain the facts found and the conclusions of law, stated separately, and that a reference to another paper in such decision as containing the facts found is no compliance with the provisions of the section. Under these circumstances, the appeal from the judgment entered cannot be considered by this court, and the same must be stricken from the calendar. All concur.